       Case: 3:19-cv-00690-jdp Document #: 149 Filed: 08/04/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DAMIEN GREEN,

                               Plaintiff,
        v.                                                        OPINION and ORDER

 MS. ADAMS, SANDRA MCARDLE, DR. GAVIN,                                 19-cv-690-jdp
 MS. KINYAN, and CRAIG SULLIVAN,

                               Defendants.


       Plaintiff Damien Green, appearing pro se, alleges that prison officials and outside

medical providers have failed to treat his foot pain caused by gout and the placement of surgical

screws. The five defendants are split into three groups, each of which has filed a motion for

summary judgment. Green has submitted several filings asking the court to compel production

of his medical records and recruit counsel for him. Defendants have jointly filed a motion to

dismiss the case for Green’s failure to prosecute it.

       I will start with Green’s motion to compel discovery of his medical records. Dkt. 112. I

will deny Green’s motion for two reasons. First, Green doesn’t include copies of his original

discovery requests or defendants’ responses to them. Defendants say that Green didn’t serve

discovery requests on them. The record shows that Green improperly filed interrogatories and

requests for production of documents on the docket, Dkt. 99, and that the clerk of court

responded by writing a letter stating that discovery requests needed to be sent directly to

defendants’ attorneys. Dkt. 100. There’s no evidence that Green followed up by sending

defendants his requests.

       Second, Green has already received these materials. Defendant Craig Sullivan, who

works at Gundersen Health System, placed a copy of Green’s entire Gundersen medical file on
       Case: 3:19-cv-00690-jdp Document #: 149 Filed: 08/04/21 Page 2 of 4




the docket in support of his motion for summary judgment, Dkt. 129-1, so Green received a

copy of those records. Sullivan sent Green another copy of those materials after Green stated

that he prison officials had taken his legal materials after he went into observation for a hunger

strike. The state defendants say that counsel sent Green a complete copy of the medical records

they had obtained even before he filed a motion to compel. And Green can view his own

medical record at the prison. So I will deny Green’s motion to compel production of those

records.

       But Green raises a different problem regarding these materials and more broadly his

summary judgment opposition: he says that prison officials confiscated his legal materials. At

his deposition Green stated that he didn’t have his DOC medical records, even after counsel

sent him a copy. Dkt. 109, at 125. And even after each set of defendants sent him new copies

of their summary judgment materials, Green says that prison officials are denying him his legal

materials, a legal loan, and a pen to prepare his opposition; Green appears to have encountered

these impediments because he was placed in observation status in response to his hunger strike.

Green also renews his previously denied request for recruitment of counsel. See Dkt. 135;

Dkt. 138; Dkt. 145.

       I’ll deny Green’s requests for counsel because he hasn’t shown that the case is too

complex for him to handle. Green suggests that the case is too complex for him because there

are three sets of defendants who have each filed a motion for summary judgment, but that is a

consequence of the court consolidating two of Green’s cases and his decision to sue both DOC

and private-hospital officials. And as I’ve explained to him before, I remain wary of recruiting

counsel for him again unless it is absolutely necessary because he sexually harassed the lawyer

the court recruited for him in a previous lawsuit.


                                                2
       Case: 3:19-cv-00690-jdp Document #: 149 Filed: 08/04/21 Page 3 of 4




       The real problem that Green raises is the availability of his legal materials and that’s

one that can be resolved without recruitment of counsel. Green’s submissions discussing the

confiscation of his materials are conclusory and do not include details about the timing of the

confiscation or his placement in observation. I take him to be saying that he currently does not

have his legal materials. But the three sets of defendants have filed a joint motion to dismiss

the case for Green’s failure to prosecute it, Dkt. 146, stating that Green was without his

materials for only a two-week period after he had been transferred to segregation. Defendants

say that Green’s materials were returned to him in mid-June and that he has refused to go to

the law library several times since then. If this account is correct, it would not appear that

Green was blocked from filing summary judgment responses.

       I will give Green a short time to submit a declaration—in which he states under penalty

of perjury—whether his legal materials were returned to him and if so, when they were returned,

along with any other information supporting his contention that prison officials are blocking

him from filing a summary judgment response.




                                               3
Case: 3:19-cv-00690-jdp Document #: 149 Filed: 08/04/21 Page 4 of 4




                                  ORDER

IT IS ORDERED that:

1. Plaintiff Damien Green’s motion to compel discovery, Dkt. 112, is DENIED.

2. Plaintiff’s motions for the court’s assistance in recruiting counsel, Dkt. 135;
   Dkt. 138; Dkt. 145, are DENIED without prejudice.

3. Plaintiff may have until August 12, 2021, to respond to this order as explained in
   the opinion above.

Entered August 4, 2021.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
